UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Criminal No. 19-603 (FLW)

SCHEDULING ORDER

 

QUASAAN BETHEA

This matter having come before the Court for arraignment; and the
United States being represented by Craig Carpenito, United States
Attorney for the District of New Jersey (by Erica Liu, Assistant U.S.
Attorney, appearing); and the Defendant Quasaan Bethea being
represented by Linwood A. Jones, Esq.; and the parties having met and
conferred prior to arraignment and having determined that this matter
may be treated as a criminal case that does not require extensive
discovery within the meaning of paragraph 3 of this Court’s Standing
Order for Criminal Trial Scheduling and Discovery; and the parties
having agreed on a schedule for the exchange of discovery and the filing
and argument of pretrial motions; and the Court having accepted such
schedule, and for good cause shown,

It is on this 25th day of September, 2019, ORDERED that:

1. The Government shall provide all discovery required by Federal
Rule of Criminal Procedure 16(a)(1) on or before October 18, 2019.

2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or
before October 18, 2019. Exculpatory evidence that becomes known to
the Government after that date shall be disclosed reasonably promptly
after becoming known to the Government.

3. The Defendant shall provide all discovery required by Federal
Rule of Criminal Procedure 16(b)(1) on or before October 25, 2019.

4. The Defendant shall provide any and all notices required by
Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before
October 25, 2019.

5. The following shall be the schedule for pretrial motions in this
matter:

a) The Defendant shall file any and all pretrial motions,
pursuant to Federal Rules of Criminal Procedure 12(b) and 41(h), in the
manner set forth in L. Civ. R. 7.1, on or before November 22, 2019;

b) The Government shall file any response to the Defendant’s
pretrial motions on or before December 16, 2019

c) The Defendant shall file any reply on or before January 3,
2020;

d) Oral argument on pretrial motions shall be held on Ko Loe

at Oat? p.m.. 7A

f
fiiay nl
Honotable Freda L. Wolfson

Chief Judge
United States District Judge

 
Consented to as to form and entry:

ERICA LIU
Assistant U.S. Attorney

A Op te,

LINWOOD A. JONES, ESO.
Counsel for defendant
